925 P.2d 1286 (1996)
Redelk Ironhorse THOMAS, Petitioner,
v.
Michael SIBBETT, et al., Respondents.
Redelk Ironhorse THOMAS, Petitioner,
v.
Richard BILLINGS, Janet Knudson, Billi Casper, Lynn Waller, and Bryant Harmen, Respondents.
Redelk Ironhorse THOMAS, Petitioner,
v.
Edward KINGSFORD, O. Lane McCotter, and Utah Department of Corrections, Respondents.
Redelk Ironhorse THOMAS, Petitioner,
v.
O. Lane McCOTTER, Jerry Bartlett, and Hank Galetka, Respondents.
Nos. 960483-CA, 960526-CA, 960537-CA, 960538-CA.
Court of Appeals of Utah.
October 18, 1996.

ORDER
These matters are before the court on the respondents' request that this court adopt filing restrictions similar to those imposed by the federal courts for the petitioner now known as Redelk Ironhorse Thomas. See Werner v. Utah, 32 F.3d 1446, 1449 (10th Cir.1994). Based upon respondents' submissions and our own review of the history of petitioner's filings in this court, as set forth in the addendum to this order, we agree that the filings demonstrate a pattern of abusive conduct including refusal to accept court mailings; writing threats, obscenities, and profanities on refused mail; threatening the court or members of its staff with litigation; and threatening to have court staff fired or sanctioned. Recent cases filed by petitioner are not within this court's jurisdiction and have apparently been filed in response to restrictions placed upon petitioner by the Third District Court. Based upon the foregoing, it is appropriate to impose reasonable restrictions upon petitioner similar to those imposed by the Tenth Circuit Court of Appeals. Id.
IT IS HEREBY ORDERED that petitioner is enjoined from proceeding in this court under any name as a petitioner in an original proceeding or as an appellant unless he is represented by a licensed attorney admitted to practice in this court or unless he first obtains permission to proceed pro se. To obtain permission to proceed pro se, petitioner must take the following steps:
1. File a petition with the clerk of this court requesting leave to file a pro se action and include in the petition the following information:
a. A list of all lawsuits currently pending in this court and filed by petitioner under any name, including the case name, number, and citation, if applicable, of each case, and the current status or disposition of the appeal or original proceeding;
b. A statement of the basis for this court's subject matter jurisdiction over the action that petitioner seeks to file.
2. File with the clerk of this court a notarized affidavit, in proper legal form, *1287 which recites the issues he seeks to present, including a short discussion of the legal basis asserted for modifying the trial court's decision and describing with particularity the order being challenged or the relief being sought in an original proceeding. The affidavit also must certify that, to the best of petitioner's knowledge, the legal arguments being raised are not frivolous or made in bad faith; they are warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law; the appeal is not interposed for any improper purpose such as delay or to needlessly increase the cost of litigation; and he will comply with appellate and procedural rules applicable to this court.
3. If petitioner seeks a waiver of filing or other fees and costs in a civil case, he must file an application to proceed in forma pauperis and a statement of account from the Department of Corrections demonstrating the balance available in his prison account at the time of filing. See Utah Code Ann. § 64-13-23(5) (1993); Hansen v. Wilkinson, 889 P.2d 927 (Utah App. 1995).
IT IS FURTHER ORDERED that upon receiving the foregoing documents, the clerk of the court shall forward them to the Presiding Judge who will review them and determine whether to permit a pro se original proceeding or an appeal. If the Presiding Judge does not approve the filing, it will be rejected. If the Presiding Judge approves the filing, an order shall be entered indicating that the appeal or original proceeding may be made, which proceeding will then proceed in accordance with the Utah Rules of Appellate Procedure.
IT IS FURTHER ORDERED that petitioner shall accept and not return any papers from this court. If petitioner submits any papers to this court that contain obscene, profane, or abusive language, the clerk shall immediately return those papers to petitioner unfiled, unless it appears to the Presiding Judge that petitioner's action constitutes a criminal offense, in which event the papers will be forwarded to the District Attorney for investigation. If petitioner refuses to accept papers from this court or includes comments on the returned mail, this will be grounds for dismissal of his case or other appropriate sanctions.
The foregoing restrictions are effective and applicable to all filings made or sought to be made by petitioner after the date of this order.
FOR THE COURT:
________
Gregory K. Orme,
Presiding Judge
________
James Z. Davis,
Associate Presiding Judge
ADDENDUM TO ORDER
History of Petitioner's Filings With the Utah Court of Appeals
1) Robert H. Werner v. Gary W. Deland, Case No. 920175.
2) Robert Henry Werner v. Pete Hawn, Utah Board of Pardons, Case No. 920745.
3) Redelk Ironhorse Thomas v. Michael Sibbett et al., Case No. 930813.
4) Redelk Ironhorse Thomas v. Third District Court, Jack Evans, O. Lane McCotter and Scott Carver, Case No. 930814.
5) Redelk Ironhorse Thomas v. The Honorable J. Dennis Frederick, Case No. 940021.
6) Redelk Ironhorse Thomas v. State of Utah, Garfield County, Case No. 940321.
7) Redelk Ironhorse Thomas v. Utah State Prison, Case No. 940466.
8) Redelk Ironhorse Thomas v. O. Lane McCotter, Case No. 940476.
9) Redelk Ironhorse Thomas v. State of Utah, Case No. 950171.
10) Redelk Ironhorse Thomas v. Salt Lake District Attorney, Case No. 950218.
11) Redelk Ironhorse Thomas v. O. Lane McCotter, Case No. 960082.

*1288 12) Redelk Ironhorse Thomas v. Hank Galetka, Case No. 960411.
13) Redelk Ironhorse Thomas v. Michael Sibbett et al., Case No. 960483.
14) Redelk Ironhorse Thomas v. Richard Billings, Janet Knudson, Billi Casper, Lynn Waller and Bryant Harmen, Case No. 960526.
15) Redelk Ironhorse Thomas v. Edward Kingsford, O. Lane McCotter and Utah Department of Corrections, Case No. 960537.
16) Redelk Ironhorse Thomas v. O. Lane McCotter, Jerry Bartlett and Hank Galetka, Case No. 960538.